Case: 16-13417       Date Filed: 04/11/2017       Page: 1 of 14


                                                                  [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-13417
                              ________________________

                                    Agency No. 08-0866



SOUTHERN PAN SERVICES,

                                                         Petitioner,

versus

U.S. DEPARTMENT OF LABOR,

                                                         Respondent.

                              ________________________

                      Petition for Review of a Decision of the
                 Occupational Safety and Health Review Commission
                            ________________________

                                      (April 11, 2017)

Before ROSENBAUM, JULIE CARNES, and GILMAN, * Circuit Judges.

PER CURIAM:


         *
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
               Case: 16-13417       Date Filed: 04/11/2017      Page: 2 of 14


       This case comes before the Court on appeal from the Occupational Safety

and Health Review Commission’s (“Commission”) final decision finding that

Appellant Southern Pan Services (“Southern Pan”) willfully violated two safety

regulations promulgated pursuant to the Occupational Safety and Health Act

(“OSHA”). We find no error.

                                               I.

       Because the facts of this case have been thoroughly recounted in the

Commission’s decisions, we do not repeat them in detail here.                      To briefly

summarize, this case arises out of the collapse of a partially constructed, six-story,

poured-in-place concrete parking garage in Jacksonville, Florida. When the garage

“pancaked” to the ground on December 6, 2007, one Southern Pan employee was

killed and others were seriously injured.

       Southern Pan was hired as a subcontractor on the construction project. As

part of its work, Southern Pan was specifically tasked with obtaining the shoring

and reshoring1 drawings for the garage. Southern Pan was then responsible for

building and installing the shoring and reshoring formwork to support the wet

       1
          A “shore” is defined by OSHA regulations as a “supporting member that resists a
compressive force imposed by a load.” 29 C.F.R. § 1926.700(b)(7). It is placed on the level
immediately below that which is currently being built and is used to support the formwork before
and during the concrete pour. “Reshoring” is defined as “the construction operation in which
shoring equipment (also called reshores or reshoring equipment) is placed, as the original forms
and shores are removed, in order to support partially cured concrete and construction loads.” 29
C.F.R. § 1926.700(b)(6). Reshoring is placed on the completed levels below and does not
support the structure, but carries the load of the wet concrete placed above.
                                                   2
              Case: 16-13417    Date Filed: 04/11/2017   Page: 3 of 14


concrete loads during the construction process and placing the concrete loads for

some of the concrete pours (although not the one that was being poured at the time

of the accident).

      At the time of the garage’s collapse, Southern Pan had switched to the 1-

over-2 shoring method, resulting in Southern Pan having removed the shoring and

reshoring from the first three levels of the garage. It had done so in contravention

of the engineering drawings at the site, which showed shoring and reshoring

extending to the ground. When shoring and reshoring extends to the ground, the

weight of any newly poured concrete loads is transferred through the formwork

and is not carried by the structural elements of the partially constructed garage.

Once the shoring and reshoring is removed from the lower levels, though, the

structure itself must bear the weight of any newly poured wet concrete.

      On December 6, 2007, as another subcontractor was pouring the concrete for

a portion of the sixth floor of the garage, the structure became unable to support

the added weight of the newly poured wet concrete, in the absence of the shoring

and reshoring continuing to the ground. The garage collapsed, an employee died,

and other employees sustained numerous injuries.

      The Secretary of Labor (“Secretary”) investigated the incident and on June

2, 2008, cited Southern Pan for two willful violations of OSHA. In the first willful

violation, the Secretary found that Southern Pan violated 29 C.F.R. § 1926.701(a)

                                         3
              Case: 16-13417      Date Filed: 04/11/2017    Page: 4 of 14


by failing to “have a qualified person determine if the formwork . . . would be

capable of supporting the additional load of the wet concrete, exposing the

employees to a structural collapse hazard.” In the second, the Secretary found

Southern Pan to have willfully violated 29 C.F.R. §1926.703(a)(2) for failing to

have all “[d]rawings or plans, including all revisions, for the . . . formwork

(including shoring equipment) . . . available at the jobsite.” 2 Over the course of

several written decisions, the Commission ultimately affirmed the willful-violation

citations and assessed a total penalty of $125,000.00 against Southern Pan.

      On appeal to this Court, Southern Pan raises four issues. First, Southern Pan

challenges the Commission’s application of 29 C.F.R. § 1926.701(a), arguing that

the regulation does not apply to Southern Pan because it was not the employer

“directly responsible for the concrete operations” at the time of the garage’s

collapse. Second, Southern Pan argues that 29 C.F.R. § 1926.703(a)(2) did not

require the creation of drawings showing the 1-over-2 shoring method. Third and

fourth, Southern Pan challenges the Commission’s decisions that Southern Pan

willfully violated each of 29 C.F.R. § 1926.701(a) and 29 C.F.R. §1926.703(a)(2),

arguing that both findings of willful violations are not supported by substantial

evidence.



      2
       The Secretary also cited Southern Pan for two “serious” violations of OSHA, but the
Commission vacated both of these citations, and they are not before this Court on appeal.
                                               4
             Case: 16-13417    Date Filed: 04/11/2017   Page: 5 of 14


                                        II.

      Commission decisions “are entitled to considerable deference on appellate

review.” Fluor Daniel v. Occupational Safety & Health Review Comm’n, 295 F.3d

1232, 1236 (11th Cir. 2002). We review the Commission’s findings of fact to

determine whether they are supported by substantial evidence, which is “more than

a scintilla.” J.A.M. Builders, Inc. v. Herman, 233 F.3d 1350, 1352 (11th Cir. 2000)

(quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). We have

noted that the Commission’s finding of willfulness is a finding of fact. Fluor

Daniel, 295 F.3d at 1236.

      As for the Commission’s legal determinations, we review them for whether

they are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.”       5 U.S.C. § 706(2)(A).       Like our review of the

Commission’s factual findings, this is a “highly deferential standard” of review.

Fluor Daniel, 295 F.3d at 1236.

      We have carefully reviewed the administrative record, considered the

parties’ arguments, and heard oral argument in this case. We now conclude that

the Commission correctly applied 29 C.F.R. § 1926.701(a) to Southern Pan and

that substantial evidence supports the Commission’s determination that Southern

Pan willfully violated 29 C.F.R. § 1926.701(a) and 29 C.F.R. § 1926.703(a)(2).

                                        A.

                                        5
             Case: 16-13417     Date Filed: 04/11/2017   Page: 6 of 14


      With respect to Southern Pan’s first challenge, we affirm the Commission’s

decision applying 29 C.F.R. § 1926.701(a) to Southern Pan as an “exposing

employer.” The Commission’s decision concluded that Southern Pan had violated

§ 1926.701(a) when “construction loads were placed on a concrete structure or

portion of a concrete structure without the employer having determined, based on

information received from a person who was qualified in structural design, that the

structure or portion of the structure was capable of supporting the loads.” Southern

Pan argues that 29 C.F.R. § 1926.701(a) should not apply to it because the

Secretary’s preamble to the final rule places responsibility for employee safety

with the “person directly responsible for the concrete operations.” See Concrete

and Masonry Construction Safety Standards, 53 Fed. Reg. 22,612-01, 22,617.

Here, the parties agree that the “person directly responsible for the concrete

operations” was not Southern Pan.

      But as the Commission’s decision emphasizes, and as we agree, this

language in the rule’s preamble does not preclude application of the Commission’s

multi-employer worksite doctrine (also referred to as the “exposing-employer

doctrine”) to this case. As the Commission noted, “long-standing Commission

precedent hold[s] that an employer whose own employees are exposed to a hazard

or violative condition—an ‘exposing employer’—has a statutory duty to comply



                                         6
                Case: 16-13417     Date Filed: 04/11/2017     Page: 7 of 14


with a particular standard even where it did not create or control the hazard.” See

Anning-Johnson Co., 4 BNA OSHC 1193, 1198-99 (No. 3694, 1976).

       Here, the Commission correctly found that Southern Pan’s employees were

exposed to the violative condition at the time of the garage’s collapse. As an

exposing employer, then, Southern Pan was required under OSHA to “do what

[was] ‘realistic’ under the circumstances to protect its employees from the hazard

to which a particular standard is addressed even though literal compliance with the

standard may [have been] unrealistic.” Id. at 1199. Because Southern Pan did not

undertake realistically available safety measures to protect its employees, the

Commission correctly found that Southern Pan had violated § 1926.701(a).

       The Fifth Circuit’s decision in Southeast Contractors, Inc. v. Dunlop, 512

F.2d 675 (5th Cir. 1975),3 does not preclude our application of 29 C.F.R.

§ 1926.701(a) to Southern Pan under the exposing-employer doctrine. The single-

paragraph, per curiam opinion in Southeast Contractors refers favorably to former

OSHA Chairman Moran’s dissent in that case, which Southern Pan argues supports

its position.      In its entirety, our predecessor court’s opinion in Southeast

Contractors states:

                It is unnecessary that we decide the constitutionality of
                the Occupational Safety and Health Act of 1970 and its


       3
        This Court is bound by the decisions issued by the Fifth Circuit prior to October 1,
1981. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              7
              Case: 16-13417     Date Filed: 04/11/2017    Page: 8 of 14


              enforcement procedures established by sections 5, 6, 8, 9,
              10, 11, 12, and 17, which matter is also pending and
              under submission before another panel of this Court in
              Atlas Roofing Company, Inc. v. Secretary of Labor, No.
              73-2249. We are in agreement with the well-reasoned
              dissent of Chairman Moran of the Occupational Safety
              and Health Review Commission in this matter, and
              especially with that portion pertaining to the general rule
              that a contractor is not responsible for the acts of his
              subcontractors or their employees; accordingly, that the
              tractor driver was not an employee of respondent.
              Therefore, respondent was not using the motor vehicle
              involved in this case at the time of the accident within the
              meaning of 29 C.F.R. § 1926.-601(b)(4), and the majority
              ruling of the Commission is erroneous.

Id. at 675.

      Chairman Moran’s dissent, as referenced in Southeast Contractors, states

that “there can be no violation of the Act by a respondent for failure to comply

with a standard which charges some other employer with the duty of implementing

the standard,” Southeast Contractors, Inc., 1 BNA OSHC 1713, 1716 (No. 1445,

1974). But Southeast Contractors was decided in 1975, which was before the

Commission articulated the current exposing-employer doctrine in Anning-Johnson

in 1976. See Anning-Johnson Co., 4 BNA OSHC at 1198-99. And after Anning-

Johnson, the Fifth Circuit concluded that the exposing-employer doctrine was

reasonable. See Central of Ga. R. Co. v. Occupational Safety & Health Review

Comm’n, 576 F.2d 620, 624 (5th Cir. 1978) (stating that “we think that the

Commission’s allocation of burdens [in Anning-Johnson] is appropriate”).

                                           8
             Case: 16-13417     Date Filed: 04/11/2017   Page: 9 of 14


      Applying the exposing-employer doctrine, Southern Pan could have easily

taken realistic measures to protect its employees from the hazard to which the

standard in § 1926.701(a) is addressed—namely, complying with the shoring and

reshoring drawings. The Commission did not abuse its discretion in applying the

exposing-employer doctrine to Southern Pan under these circumstances.

                                         B.

      Having determined that the standard in 29 C.F.R. § 1926.701(a) applies to

Southern Pan as an exposing employer, we must next consider whether the

Commission’s finding that Southern Pan willfully violated 29 C.F.R.

§ 1926.701(a) rests on substantial evidence. After thorough consideration, and for

all of the reasons discussed in the Commission’s decision, we find that it does.

      First, substantial evidence underlies the Commission’s finding that Southern

Pan did not take reasonable measures, under the circumstances, to protect its

employees from the hazard, particularly since (1) Southern Pan knowingly

removed shoring and reshoring from the first three levels of the garage in deviation

from the only engineering drawings it had; and (2) Southern Pan thereafter

knowingly failed to provide inspectors with accurate drawings in order to

determine if the structure could handle the additional load of wet concrete.

      Further, substantial evidence also supports the Commission’s classification

of Southern Pan’s violation as willful. This Court has explained that a willful

                                          9
             Case: 16-13417     Date Filed: 04/11/2017    Page: 10 of 14


violation is, “in its simplest form, ‘an intentional disregard of, or plain indifference

to, OSHA requirements.’” Fluor Daniel, 295 F.3d at 1239.

      Here, the Commission relied on testimony from Southern Pan supervisors

showing that they knew that Section 1926.701(a) required them to determine

before each pour that the garage structure could withstand the added weight of

newly poured wet concrete loads.           The testimony also showed that these

supervisors knew that the lives of Southern Pan employees depended on these

updated load-bearing calculations, yet the supervisors failed to make the

calculations before removing the shoring and reshoring that preceded the pouring

of more wet concrete onto the structure. In addition, the ALJ discredited one

supervisor’s testimony that the shoring was removed as the result of a

miscommunication. The ALJ found that testimony from other supervisors showed

that that was not the case.          In short, substantial evidence supports the

Commission’s finding that Southern Pan knew it needed revised load-bearing

calculations once it removed the shoring and reshoring from the first three levels of

the garage under OSHA standards but that Southern Pan voluntarily chose not to

prepare such calculations.

                                          C.

      We also affirm the Commission’s finding that Southern Pan willfully

violated 29 C.F.R. § 1926.703(a)(2). First, the Commission did not act arbitrarily

                                          10
             Case: 16-13417     Date Filed: 04/11/2017   Page: 11 of 14


or capriciously in affirming the Secretary’s citation of Southern Pan under §

1926.703(a)(2) for failing to maintain all plans, including revisions, on the jobsite.

Southern Pan did not have written plans at the jobsite calling for its switch to 1-

over-2 shoring and the resulting removal of shoring and reshoring from the first

three levels of the garage. As the parties have stipulated, the only plans at the

jobsite showed shoring and reshoring to the ground. So Southern Pan’s removal of

the shoring and reshoring from the first three levels was in clear deviation from the

plans at the jobsite. Southern Pan’s switch to the 1-over-2 shoring method was a

“revision” for which § 1926.703(a)(2) plainly requires an updated drawing or plan.

      As the Commission reasonably explained, “[a]n employer’s obligation to

create a drawing or plan that accurately represents the existing formwork is clear

from the language of § 1926.703(a)(2), which requires that the ‘[d]rawings or

plans, includ[e] all revisions.’ Indeed, OSHA has recognized that this provision is

intended to prevent accidents that could result from improperly erected formwork,

and written plans enable this protective purpose to be met.”

      Southern Pan argues that it should not be held liable under 29 C.F.R.

§ 1926.703(a)(2) because it complied, alternatively, with the standard laid out in 29

C.F.R. § 1926.703(e) for testing the strength of concrete before removing shoring.

The Commission, however, concluded that § 1926.703(a)(2) and § 1926.703(e) are



                                         11
             Case: 16-13417    Date Filed: 04/11/2017   Page: 12 of 14


not alternative standards but, rather, impose different obligations and work in

tandem. We agree.

      As the Commission correctly explained, § 1926.703(e) addresses only the

situation where shoring and reshoring is removed and no subsequent loads are then

added. Section 1926.703(e)(2), for example, states that “[r]eshoring shall not be

removed until the concrete being supported has attained adequate strength to

support its weight and all loads in place upon it.” 29 C.F.R. § 1926.703(e)(2).

This standard says nothing about the circumstances at issue here—where reshoring

was being removed and then more loads were added—and is not a substitute for

the requirement to have accurate written plans on the jobsite. Mere compliance

with testing the strength of concrete under one circumstance is not a substitute for

a jobsite requirement addressing a wholly separate circumstance.

      Second, we agree with the Commission that Southern Pan had the requisite

knowledge of its Section 1926.703(a)(2) violation. Unlike the facts in Comtran

Group, Inc. v. United States Department of Labor, 722 F.3d 1304, 1316 (11th Cir.

2013), here, the facts do not support an understanding that a single supervisor went

“rogue.” Rather, multiple Southern Pan supervisors knew that the shoring and

reshoring was being removed from the first three levels of the garage in

contravention of the only engineering plans at the site, and they ratified this

conduct.

                                        12
             Case: 16-13417    Date Filed: 04/11/2017   Page: 13 of 14


      For example, testimony from Southern Pan supervisors shows that they

visited and inspected the site multiple times over the course of the 46 days during

which the shoring and reshoring was removed; they knew that revised plans did

not exist at the site to reflect their removal of the shoring and reshoring; and yet

they failed to order any revised plans. So substantial evidence underlies the

Commission’s finding that Southern Pan had “eyes and ears” at the site, and this

knowledge can be fairly imputed to Southern Pan.

      Finally, substantial evidence supports the Commission’s classification of

Southern Pan’s violation of 29 C.F.R. § 1926.703(a)(2) as willful. Under the

substantial-evidence standard, this Court does “not reweigh or re-examine the

credibility choices made by the factfinder.” See Kelliher v. Veneman, 313 F.3d

1270, 1277 (11th Cir. 2002).       Here, the Commission heard testimony from

Southern Pan employees and supervisors and determined that, despite knowing the

importance of having written shoring plans at the site and knowing that the only

plans at the site showed shoring and reshoring to the ground, multiple Southern

Pan supervisors oversaw and ordered the removal of the shoring and reshoring on

the first three levels of the garage over many days. The Commission cited this

abundant testimony in support of its finding that the Southern Pan supervisors

possessed “willful states of mind.” We find no error.



                                        13
            Case: 16-13417   Date Filed: 04/11/2017   Page: 14 of 14


      For the foregoing reasons, we affirm the Commission’s determination that

Southern Pan willfully violated 29 C.F.R. § 1926.701(a) and 29 C.F.R. §

1926.703(a)(2).

      AFFIRMED.




                                      14